DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


       Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      Claim 1 is indefinite for the use of improper Markush language, the examiner suggests replacing the improper Markush language of “from a group consisting of” with --from the group consisting of--
    Claims 2-3 are indefinite for the use of improper Markush languages, the examiner suggests replacing the improper Markush languages of “from a group consisting of” with --from the group consisting of--
    Claim 4 is indefinite because it depends on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

    Claims 1-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 ( amendment version filed on 12/29/2021) of copending Application No. 17/093652 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the instant invention and claims 1-4 of the copending Application 17/093652 both require a cell gate structure comprises the essential elements of: alternatively stacked plurality of interlayer insulating layers and a plurality of gate electrode layers, wherein the cell gate structure formed by selectively etching a plurality of nitride layers by a composition for the selective etching, wherein the composition for the selective etching comprises: a first inorganic acid, a first additive, being any one selected from a group consisting of phosphorous acid, an organic phosphite, a hypophosphite, and mixtures thereof, a solvent, a second additive comprising a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound, wherein: the silane compound is a compound selected from similar Chemical Formulas 10, 20/ Formulas A10/A20, and their combination, the silane inorganic acid salt  represented by the Chemical Formula C230-1, Chemical Formula C250-1, as required in claims 
  Claims 1-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 ( amendment version filed on 1/04/2022) of copending Application No. 17/093650 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the instant invention and claims 1-4 of the copending Application 17/093650 both require a cell gate structure comprises the essential elements of: alternatively stacked plurality of interlayer insulating layers and a plurality of gate electrode layers, wherein the cell gate structure formed by selectively etching a plurality of nitride layers by a composition for the selective etching, wherein the composition for the selective etching comprises: a first inorganic acid, a first additive, being any one selected from a group consisting of phosphorous acid, an organic phosphite, a hypophosphite, and mixtures thereof, a solvent, a second additive comprising a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound, wherein: the silane compound is a compound selected from similar Chemical Formulas 10, 20, and their combination, the silane inorganic acid salt  represented by the Chemical Formula C230-1, Chemical Formula C250-1, as required in claims 1-4 of the instant application, are fully encompassed by the Chemical Formula C 200-1, C220-1 recited in claims 1-4 of the copending Application 17/093650.
  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Kuroiwa et al (US 2011/0297873)
  Lee discloses a method for forming a flash memory cell structure/a cell gate structure, the method comprising: forming a memory cell structure/cell gate structure on a substrate by alternatively stacking a plurality of interlayer insulating layers 33 and a plurality of gate electrode layers 34 ( page 15, para 0160) 
forming a plurality of holes H1 and H2 through the cell gate structure ( page 16, para 0163, fig. 3A) 
 selectively etching a plurality of nitride layers 35 in the memory cell structure/gate structure by a composition ( page 16, para 0168-0169, figs 3D-3E), wherein the composition for the selective etching comprises: 
  a combination of sulfuric acid and phosphoric acid/a first inorganic acid and a second inorganic acid ( page 3, para 0038)
  a solvent ( page 4, para 0051) 
  a silane compound represented by Formula A1, in the Formula A1, each one of R 1 and R 4 may be hydrogen ( page 3, para 0039-0040)

    PNG
    media_image1.png
    260
    377
    media_image1.png
    Greyscale

,which reads on the silane compound having Chemical Formula 10, in Chemical Formula 10, one of R 1 to R  4is hydrogen 
 a second additive comprising a silane inorganic acid salt produced by reaction between a second inorganic acid and a silane compound; and the silane inorganic acid salt is represented by Chemical Formula C3 ( page 10, para 0103-0106)

    PNG
    media_image2.png
    497
    399
    media_image2.png
    Greyscale

    
    PNG
    media_image3.png
    45
    380
    media_image3.png
    Greyscale

, which reads on the claimed Chemical Formula C230-1, in the Chemical Formula C230-1, each R 111   to R 112 is independently hydrogen atom, each R 113   to R 114 is independently hydrogen, n 4 is one of integer numbers from 0 to 2, l 1 is one of integer from 0-10, m 1 is  1
  Unlike the instant claimed invention as per claim 1, Lee fails to specifically disclose the composition comprises a first additive being a phosphorous acid 

  Since Lee discloses that the composition may include a combination of inorganic acids (page 3, para 0038), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an additive such as phosphorous acid in Lee's composition to enable side etching to be suppressed and the cross-sectional shape can be controlled in a range from vertical to forward taper, thereby higher precision etching to be carrier out as taught in Kuroiwa ( page 2, para 0033)
  Regarding claim 3, the modified reference of Lee would have disclosed that the silane inorganic acid salt represented by Formula A3-2 (page 4-5, para 0053-0054), which reads on the claimed Chemical Formula 62, in the Chemical Formula 62, each R 1-1, R1-2, R 1-3, R 1-4, R1-5 and R 1-6 is independently hydrogen atom

    PNG
    media_image4.png
    77
    361
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    107
    417
    media_image5.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713